Citation Nr: 9922887	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  97-06 916	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an increased rating for the veteran's service-
connected posttraumatic stress disorder (PTSD), currently 
rated 50 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel





INTRODUCTION

The veteran had active military service from February 1943 to 
September 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision in which 
the RO granted a temporary total rating for the veteran's 
psychiatric disorder pursuant to the provisions of 38 C.F.R. 
§ 4.29 from January 31, 1996, through February 28, 1996, 
followed by a grant of a 50 percent schedular rating. The 
veteran appealed and was afforded a hearing at the RO in July 
1997.  His claim for a rating in excess of 50 percent for 
PTSD was denied by the hearing officer in a September 1997 
Supplemental Statement of the Case (SSOC). The veteran had 
also requested a hearing before a member of the Board at the 
RO. A travel board hearing was scheduled in April 1998.  The 
veteran failed to report for the scheduled hearing.

The Board in May 1998 remanded the case for development.  The 
requested development was completed and the case was returned 
to the Board for further consideration. 


FINDING OF FACT

The veteran's PTSD is shown to have left the veteran 
demonstrably unable to obtain or retain employment; the 
veteran's PTSD is productive of total occupational and social 
impairment.




CONCLUSION OF LAW

The criteria for the assignment of a 100 percent rating for 
the veteran's service connected PTSD have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1997); 38 C.F.R. § 
4.132, Diagnostic Code 9411 (effective prior to November 7, 
1996), and 38 C.F.R. § 4.130, Diagnostic Code 9411 (effective 
November 7, 1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The veteran was hospitalized at a VA facility in from January 
to February, 1996, due to an increase in alcohol consumption 
and an increase in PTSD symptoms.  He underwent a 
detoxification regimen during the hospitalization.  The 
veteran reported actively drinking for approximately 50 
years, but reported recently re-experiencing very traumatic 
events from his period of service.  The examiner assessed 
that though the veteran was retired, he was unable to be 
gainfully employed due to the severity of his PTSD symptoms 
and his physiological problems, including vision problems.  

In March 1996, shortly after the hospitalization, the veteran 
underwent a VA psychiatric follow-up evaluation.  The 
examiner found the veteran cooperative, with a mildly 
dysphoric mood.  While a short term memory deficit was noted, 
thought processes were logical and goal directed.  The 
veteran denied suicidal ideation and homicidal ideation.  

At a March 1996 VA psychiatric examination, it was noted that 
the veteran had been forced to stop work several years 
earlier due to fading eyesight, breathing problems, and 
increasing problems with alcohol and anxiety.  

At a May 1996 VA psychiatric examination for compensation 
purposes, the veteran reported that in the last few years he 
began experiencing increased insomnia, and increased 
intrusive thoughts and memories of his wartime experiences.  
The veteran was noted to have had a problem with alcohol for 
the prior 50 years.  Currently, the veteran reportedly self-
isolated himself in his room and did not eat or drink when 
particularly depressed.  A recent hospitalization including 
for detoxification was noted.  The veteran reported feeling 
much better with much improved mood since that 
hospitalization.  However, he reported continued initial 
insomnia, intrusive recollections, and some flashbacks, but 
with no suicidal ideation.  A reported history of three prior 
suicide attempts over the prior 50 years was noted, as was 
treatment of his psychiatric symptoms with various 
medications over that period.  The veteran was noted to have 
most recently worked as a painter for his son-in-law, but to 
have stopped that work due to fading eyesight, difficulty 
breathing, and increasing problems with alcohol and anxiety.  
He was noted to have undergone a corneal transplant since 
that time for bilateral corneal ulceration.  Objectively, the 
veteran was neatly groomed, and his speech and language were 
appropriate and fluent.  Affect was appropriate and mood 
showed full range.  The veteran focused on current problems 
with anxiety and past problems with alcohol.  He acted 
anxious and reported feeling nervous.  His hands shook during 
the interview.  There was no evidence of a thought disorder.  
The veteran denied auditory hallucinations, and no delusions 
were elicited.  He denied suicidal ideation and homicidal 
ideation. The veteran was alert and oriented times three.  
Memory function was poor, with poor attention and 
concentration.  Insight and judgment were fair to good, and 
impulse control was fair.  The examiner assessed that the 
veteran exhibited signs of dementia including poor memory, 
attention, and concentration.  The examiner judged the 
veteran to be unemployable for multiple reasons, both 
psychological and physiological.  Diagnoses included PTSD; 
alcohol dependence in early remission; two myocardial 
infarctions; chronic obstructive pulmonary disease; 
degenerative joint disease; and corneal ulcerations.  
Stressors included chronic, ongoing family stressors, and 
unemployment.  A Global Assessment of Functioning (GAF) scale 
score of 40 was assessed, with a highest of 45 to 50 in the 
prior year.

At a June 1996 VA outpatient treatment the veteran reported 
sleeping four to five hours per night and also taking 
occasional naps.  He reported feeling rested.  However, 
appetite remained poor.  The veteran was noted to be taking 
his medication for depression and reported feeling better 
lately, with feeling better handling situations in his life.  
He was noted to be using an Albuterol inhaler three times 
daily, and reported resulting significant improvement in his 
breathing, reporting that he no longer felt as though he 
could not catch his breath.  He reported feeling better 
relative to his depression with his improved breathing.  The 
examiner noted that the veteran's mood appeared to be 
improving. 

From December 1996 to January 1997 the veteran was 
hospitalized at a VA facility for slitting his wrists during 
an episode of heavy intoxication.  The veteran reported that 
at the time of the suicidal gesture he had been suffering 
from multiple stressors, including memories of his deceased 
wife, increased family tensions, and exacerbation of his 
medical problems.  He reported that he had been drinking for 
approximately the prior two months.   Current PTSD symptoms 
included intrusive thoughts, flashbacks, and sleeping 
difficulties.  The veteran expressed significant guilt and 
shame, and exhibited a depressed mood and sad affect.  He was 
treated with medications and released in an improved state.
 
At a July 1997 RO personal hearing, the veteran testified to 
not sleeping well some nights, and awaking with a headache 
the following mornings.  He testified that he experienced his 
worst headaches when he had dreams or flashbacks.  He 
testified, in effect, that he would experience flashbacks at 
night when precipitated by an exciting experience or seeing 
something war-related, such as in a movie.  He added that for 
that reason he would not watch war movies.  He testified that 
he was currently taking medication that was working well to 
help him sleep.  He testified that he had been making good 
money until his wife died approximately 11 years ago, but 
that he took an early retirement because his wife had a 
terminal illness, and she died approximately one month later.  
He testified that since that time he last worked in 1992, 
performing  painting work by himself for his son-in-law.  
However, he testified that his son-in-law wouldn't give him 
work anymore.  He testified that his daily activities 
consisted of drinking coffee at a donut shop and doing small 
carpentry as a hobby in his home.  He testified that since 
his retirement his life was easy, but he nonetheless could 
not tolerate it.  He added that he attended group therapy 
sessions with fellow veterans once per week, and he was 
seeing a doctor to help with his memory loss approximately 
once per month. 

Upon a VA head CT scan in December 1997 for noted recent 
fairly rapid dementia, no evidence of acute infarct, focal 
mass, or abnormal enhancement was found.  The examiner 
assessed mild periventricular white matter small vessel 
ischemic disease.  

 At an August 1998 VA examination for compensation purposes, 
the veteran's history of PTSD was noted.  The examiner 
reviewed the claims file,  and noted that upon recent VA 
outpatient treatments the veteran suffered from intrusive 
thoughts and flashbacks, avoidance symptoms including self-
isolation from family and friends, anger control 
difficulties, sleep difficulties, hypervigilance, increased 
startle response, and despondence about the future.  The 
examiner noted that the veteran also suffered from multiple 
physiological disabilities, and concluded that the veteran's 
current high anxiety, symptoms of PTSD, physiological 
conditions, and inability to be around others, taken 
together, precluded obtaining employment.  The examiner 
further concluded that the veteran's PTSD and dementia 
resulted in both absence of initiative to look for work and 
lack of reliability for employment tasks.  The examiner 
assessed a GAF scale score of 40, with 40 as the highest 
score in the prior year.  

At a February 1999 VA examination for compensation purposes, 
the veteran's medical history was noted, with multiple 
current medical conditions including chronic obstructive 
pulmonary disease, coronary artery disease post two 
myocardial infarctions, degenerative joint disease, dementia, 
and alcohol dependence in remission.  The veteran's symptoms 
of PTSD as noted in the May 1996 and August 1998 VA 
examinations for compensation purposes were again noted.  The 
examiner concluded that the veteran's increasing symptoms of 
PTSD had led to progressive isolation and severe restriction 
of his social functioning, effectively rendering impossible 
any occupational functioning for which the veteran might 
otherwise be capable.  The examiner assessed a GAF scale 
score of  38, with 40 as the highest score in the prior year.  

Analysis

The veteran contends that he is entitled to a schedular 
rating above the currently assigned 50 percent for his 
service-connected PTSD, based on symptoms interfering with 
daily functioning. 

Initially, the Board finds the appellant's claim well 
grounded pursuant to 38 U.S.C.A. § 5107 (West 1991) in that 
his claim is plausible.  Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This finding is based on the appellant's evidentiary 
assertions that his service-connected disability is more 
severe than is reflected in the rating assigned.  Tirpak v. 
Derwinski, 2 Vet.App. 609, 611 (1992) ("Although the claim 
need not be conclusive, the statute [§ 5107] provides that 
[the claim] must be accompanied by evidence").  Once it has 
been determined that the claim is well grounded, the VA has a 
statutory duty to assist the appellant in the development of 
evidence pertinent to the claim.  38 U.S.C.A. §  5107.  The 
Board is satisfied that all available evidence necessary for 
an equitable disposition of the issue decided herein has been 
obtained.

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify 
the various disabilities.  The VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet.App. 589 (1991).  It is 
essential that each disability be viewed in relation to its 
history, and that medical examinations are accurately and 
fully described emphasizing limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.1 (1998).  In 
evaluating service-connected disabilities, the Board looks to 
functional impairment.  The Board attempts to determine the 
extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1998).   In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's conditions.  Schafrath v. Derwinski, 1 Vet.App. 
589, 594 (1991).  However, where an increase in the level of 
a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet.App. 55 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).

The veteran's PTSD is evaluated under 38 C.F.R. § 4.132, Code 
9411, effective prior to November 7, 1996; and, 38 C.F.R. 
§ 4.130, Code 9411, effective as of November 7, 1996.  The 
United States Court of Appeals for Veterans Claims (known as 
the United States Court of Veterans Appeals prior to March 1, 
1999) (Court) has stated that where laws or regulations 
change after a claim has been filed or reopened but before 
the administrative or judicial appeal process is completed, 
unless Congress provides otherwise, the version of the law 
most favorable to the appellant will apply.  Karnas v. 
Derwinski, 1 Vet.App. 308 (1990).  The Board will consider 
the veteran's entitlement to a higher rating for PTSD under 
both the old and new criteria.  

Under the old rating criteria, where the ability to establish 
or maintain effective or favorable relationships with people 
is considerably impaired, and by reason of psychoneurotic 
symptoms reliability, flexibility, and efficiency levels are 
so reduced as to result in considerable industrial 
impairment, a 50 percent rating is assigned.  Where the 
ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment, a 70 percent rating is assigned.  Where 
the attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or where there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy, 
resulting in profound retreat from mature behavior; or where 
the veteran is demonstrably unable to obtain or maintain 
substantially gainful employment, a 100 percent rating is 
assigned.  38 C.F.R. § 4.132, Code 9411, effective prior to 
November 7, 1996.

In pertinent part, the new rating criteria also provide for a 
100 percent rating when a service-connected psychiatric 
disorder, such as PTSD, produces total occupational and 
social impairment.  38 C.F.R. § 4.130, Diagnostic Code 9411 
(1998).

As has been noted in recent VA examination and treatment 
records, the veteran's symptoms of PTSD have included 
depression, self-isolation, and loss of interest or 
motivation for personal interaction.  The February 1999 VA 
examiner found that the veteran's severe restriction in 
social functioning due to his PTSD has so limited the 
veteran's interpersonal functioning as to effectively 
preclude gainful employment solely on the basis of the 
veteran's PTSD, the veteran's other multiple disabilities 
preclusive of employment notwithstanding.  The Board has 
noted that the opinion expressed by the examiner on the 
February 1999 VA examination followed two earlier 
examinations in May 1996 and August 1998 in which GAF scores 
were assigned which were compatible with the inability to 
obtain and retain employment.

As the medical evidence is to the effect that the veteran's 
PTSD is preclusive of employment, the Board finds that an 
increased rating to 100 percent on that basis is appropriate 
under both the old and new rating criteria set forth above.



ORDER

A 100 percent schedular rating is granted for PTSD, subject 
to the law and regulations governing the payment of monetary 
awards




		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

